NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-0036-16T4

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

MARK K. WELCH, a/k/a
MOSES WELCH, MALEIK K.
WELCH, MELEIK K. WELCH,
MELEIK MOSES, and WELCH BEY,

           Defendant-Appellant.


                    Submitted September 13, 2018 – Decided November 7, 2018

                    Before Judges Alvarez, Nugent, and Reisner.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Union County, Indictment Nos. 13-03-0294
                    and 13-03-0295.

                    Hegge & Confusione, LLC, attorneys for appellant
                    (Michael J. Confusione, of counsel and on the brief).

                    Michael A. Monahan, Acting Union County
                    Prosecutor, attorney for respondent (N. Christine
                    Mansour, Special Deputy Attorney General/Acting
                    Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

      Tried by a jury, defendant Mark K. Welch was convicted in consecutive

trials of second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b);

fourth-degree resisting arrest, N.J.S.A. 2C:29-2(a)(2);1 and second-degree

certain persons not to have weapons, N.J.S.A. 2C:39-7(b).2 On August 5, 2016,

the trial judge sentenced defendant to ten years in state prison with a five-year

period of parole ineligibility on the unlawful possession conviction, a concurrent

eighteen months imprisonment on the resisting arrest, and a consecutive term of

eight years in state prison with a five-year period of parole ineligibility on the

certain persons offense. We affirm the convictions but vacate the sentence and

remand for a rehearing.

                                        I.

      The State's trial witnesses testified to the following facts. At around 9:30

p.m. on October 30, 2012, Linden Police Officers Eric Calleja, William Bizub,

and Michael Burnette were on patrol. They were assigned to address potential


1
    Defendant was indicted for third-degree resisting arrest, N.J.S.A.
2C:29-2(a)(3)(a)-(b), but the jury convicted him of the lesser fourth-degree
crime.
2
    Defendant was also indicted for fourth-degree obstructing a criminal
investigation, N.J.S.A. 2C:29-1. That count of the indictment was dismissed
prior to trial.
                                                                          A-0036-16T4
                                        2
post-Hurricane Sandy conduct, including curfew violations. Calleja testified

that in the bright moonlight, aided by the patrol vehicle's headlights, he saw

defendant about to step onto a sidewalk while holding a beer can in his right

hand. Calleja got out of the vehicle, approached defendant with his flashlight

on, and told him to stop. Defendant threw the beer can away and began to walk

down a driveway from the sidewalk into the yard. After Calleja yelled "stop,

police," defendant began to run. Calleja gave chase and eventually stopped

defendant, followed by Bizub and Burnette. Calleja wrapped his arms around

defendant, who struggled and repeatedly tried to reach into his front jacket

pocket. Three men came into the yard while Calleja wrestled with defendant

and yelled at the officers as well as defendant. Once defendant was handcuffed,

Bizub began to yell, "gun." Calleja looked down and saw a handgun magazine

on the ground. Burnette searched defendant while Calleja held him, and Calleja

saw Burnette pull a 9mm Ruger out of the left side of defendant's jacket.

      A childhood acquaintance and friend of defendant, Anthony Kinch,

testified to the contrary. He said he placed a flare light in front of his home and

was outside around 10:00 p.m. on the relevant date. An officer instructed Kinch

and his companions to go inside because of the statewide curfew, and he

complied. Since he had gone back in, Kinch did not see defendant again until


                                                                           A-0036-16T4
                                        3
about ten minutes later, in a neighbor's back yard. Kinch said he saw two

officers follow defendant and tackle him to the ground. The officers took

defendant to three different spots in the back yard, and one of them picked up a

handgun in an area about 200 feet from where defendant had been standing.

                                        II.

      During the suppression hearing, only Calleja testified. A Law Division

judge denied the motion, finding Calleja a "completely credible[]" witness. She

held, applying Terry v. Ohio, 392 U.S. 1, 27 (1968), that the initial investigatory

stop was lawful because the officers reasonably believed that defendant had

violated the municipal ordinance prohibiting the consumption of alcohol in

public places. Under State v. Nishina, 175 N.J. 502, 512-14 (2003), police may

lawfully approach a person to address a municipal ordinance violation. Once

the officer attempted to speak to defendant and he fled, the officer had a right to

follow and detain him. Once police saw the loaded magazine on the ground

beneath defendant, they had the right to arrest, and to search incident to the

arrest.

      Defendant, who was released on bail prior to the trial, filed a pro se motion

to dismiss the matter on speedy trial grounds the day before trial began. In

denying the motion, a different judge, who presided over the trial, stated:


                                                                           A-0036-16T4
                                        4
             [w]e did jump some of your trial dates for people who
             were in jail. They receive preference because all this
             time you've been out on bail and they may have had an
             older case, but since they were in jail we leap frogged
             yours to take care of them, and that included a murder
             case, which I think was older, and then we also have to
             account for [defense counsel's] availability, the court's
             availability, and I haven't tried a case in a month only
             because we were instructed to get rid of a lot of old PCR
             cases, so I got rid of [twelve] cases in June.

                                       III.

                                        a.

      Defendant made a Rule 3:18-2 motion for judgment of acquittal after the

State rested. The trial judge denied the motion.

      Prior to sentencing, the court conducted a hearing at which defendant's

mother and her friend testified. They claimed they saw a juror turn to another

and say words to the effect of "I told you so," or "see, I told you" before

defendant was tried on the certain persons charge but after the jury convicted

him of unlawful possession of a weapon. Based on their testimony, defendant

contended that the jurors had information regarding his prior criminal history

during the first trial.

      The judge denied defendant's motion to interview the jurors regarding

taint because "[n]either witness has any training in lip reading" while "both

admitted that they did not hear what was uttered." Furthermore, despite the

                                                                         A-0036-16T4
                                        5
women testifying that they sat either in the second or third row, a courtroom

video "showing a great portion of the courtroom [presents] neither lady . . . in

the picture. They were, in fact, a greater distance from the jury box than the

participants in the trial."

      The court noted the mother

             testified that on the day of the verdict [they] came to
             court in separate cars. [The mother's friend] testified
             that they drove to court together. [The mother's friend]
             testified after [the mother]. [The mother] was in the
             courtroom while [the mother's friend] testified. When
             [the mother's friend] said they drove together the
             [c]ourt saw [the mother] shake her head, in effect,
             correcting [the mother's friend] who immediately
             changed her answer and said they drove in separate
             cars.

      Finally, the judge said, even if the women were truthful in what they saw,

"the context of the juror[']s words are ambiguous. . . . [T]here is no indication

it related to defendant's prior conviction . . . or something totally unrelated."

The court therefore denied defendant's motion for a new trial.

      Before imposing sentence on defendant, the court reviewed the

aggravating and mitigating factors, and was "convinced that [a]ggravating

factors [three], [six], and [nine] substantially outweigh the nonexistent

mitigating factors" under both indictments. The judge declined to merge the

offenses, pursuant to State v. Lopez, 417 N.J. Super. 34 (App. Div. 2010). He

                                                                         A-0036-16T4
                                        6
denied the State's application for extended term sentencing under the persistent

offender statute, N.J.S.A. 2C:44-3; however, he sentenced defendant to

consecutive terms:

            I recognize that it's one of those cases where there's a
            straight possession of a handgun that serves as the basis
            for the certain persons charge without any other crime
            being charged. I find that that consideration is
            outweighed by the need to deter convicted criminals
            from possessing guns, so that charge should run
            consecutive.

                                       b.

      Defendant raises the following points for our consideration:

            Point 1
            The trial court erred in denying defendant's motion to
            suppress.

            Point 2
            The trial court erred in denying defendant's motion to
            dismiss on speedy trial ground[s].

            Point 3
            The trial court erred in denying defendant's motion for
            acquittal of the unlawful possession and certain persons
            offenses.

            Point 4
            The trial court erred in denying defendant's motion for
            a new trial based on improper knowledge by two jurors
            of defendant's past crimes.

            Point 5
            Defendant's sentence is improper and excessive.

                                                                        A-0036-16T4
                                       7
                                        IV.

        It is well-established that "[a]ppellate courts reviewing a grant or denial

of a motion to suppress must uphold the factual findings underlying the trial

court's decision so long as those findings are supported by sufficient credible

evidence in the record." State v. Gamble, 218 N.J. 412, 424 (2014) (citing State

v. Elders, 192 N.J. 224, 243 (2007)). We defer "to those findings of the trial

judge which are substantially influenced by his [or her] opportunity to hear and

see the witnesses and to have the 'feel' of the case, which a reviewing cou rt

cannot enjoy." Elders, 192 N.J. at 244 (quoting State v. Johnson, 42 N.J. 146,

161 (1964)). Nor do we disturb the trial court's findings merely because we

"might have reached a different conclusion . . . ." Ibid.

        Under Point 1, defendant argues that the trial court "erred in denying

defendant's motion to suppress, because the prosecution did not demonstrate that

the police had probable cause to arrest the defendant, which was the State's

burden to demonstrate."       Relying upon State v. Gibson,3 defendant then

maintains that the State "failed to disprove that this was, instead, an incident of

racial profiling[,] which is not grounds for a valid lawful stop and seizure."




3
    218 N.J. 277, 296-97 (2014).
                                                                           A-0036-16T4
                                         8
      Both the United States and New Jersey Constitutions protect citizens from

unreasonable searches and seizures. U.S. Const. amend. IV; N.J. Const. art. I, ¶

7. Warrantless searches and seizures are presumptively unreasonable. Payton

v. New York, 445 U.S. 573, 586 (1980). The State carries the burden to prove

that the warrantless conduct fell within a valid exception to the warrant

requirement. State v. DeLuca, 168 N.J. 626, 632 (2001).

      A stop based upon the belief that a municipal ordinance was violated is

recognized as a valid stop. Nishina, 175 N.J. at 512-14. Those stopped by

police, even if a court later determines that the stop was invalid, are not

permitted to flee or to resist. State v. Crawley, 187 N.J. 440, 458 (2006). There

is no "distinction between fleeing from an arrest and fleeing from an

investigatory detention." Id. at 459.

      Probable cause to arrest exists "if at the time of the police action there is

a 'well grounded' suspicion that a crime has been or is being committed." State

v. Johnson, 171 N.J. 192, 214 (2002) (quoting State v. Sullivan, 169 N.J. 204,

211 (2001)). Probable cause existed in this case because defendant fled, having

been seen violating the State curfew and the municipal ordinance, and after

being ordered to stop.




                                                                           A-0036-16T4
                                        9
      Defendant contends that Calleja's stop "was not a lawful stop because it

was not credible that the police officer, in . . . darkness, could see the person

with a beer can and identify the man walking as defendant." Defendant also

maintains that "[e]ven if this was defendant, the evidence did not prove that

defendant was on public property with the beer can; the proofs showed that

defendant was on private property . . . ."

      Defendant's challenge to the court's denial of the motion to suppress

depends on his claim that Calleja was not credible. However, the court's finding

that Calleja was credible is supported by the record and is entitled to deference.

Between the moonlight and the vehicle headlights, it is credible that Calleja saw

a man holding a silver beer can a few feet away in the darkness post-Sandy, in

violation of the curfew. As the judge found, at the time Calleja attempted to

detain defendant, he had more than a well-grounded suspicion that an offense

had been committed. See Johnson, 171 N.J. at 214. Defendant's argument that

he was drinking on private property also fails since in this case the judge found

Calleja credible, and Calleja saw defendant crossing the street.

      Defendant's reliance on State v. Gibson, 218 N.J. 277 (2014), lacks merit

as well. In Gibson, a defendant was stopped only because he was observed

trespassing, in the officer's opinion, on private property. Id. at 297-98. Here,


                                                                          A-0036-16T4
                                       10
Calleja saw defendant violating curfew and holding an open container of alcohol

while crossing a street. Gibson is therefore factually distinguishable from this

situation. Gibson was not committing any offense while this defendant was

violating a state curfew and a municipal ordinance, and fled when ordered to

stop.

        The attempted investigatory stop of defendant was supported by

reasonable and articulable suspicion. The situation escalated once defendant

fled. Seizure of the firearm was permissible as the fruit of a search incident to

the ensuing lawful arrest. The trial judge's denial of the motion to suppress was

proper.

                                       V.

        A defendant has a fundamental right to a speedy trial both under the

United States and New Jersey Constitutions. U.S. Const. amend. VI; N.J. Const.

art. 1, ¶ 10; see also Klopfer v. North Carolina, 386 U.S. 213, 222-23 (1967);

see also State v. Szima, 70 N.J. 196 (1976), cert. denied, 429 U.S. 896 (1976).

In order to determine whether that fundamental right has been violated, four

factors are considered as outlined in Barker v. Wingo, 407 U.S. 514, 530 (1972).

See also Szima, 70 N.J. at 201. The trial judge applied the analysis in reaching

his decision denying defendant's eleventh-hour motion to dismiss. For the


                                                                         A-0036-16T4
                                      11
reasons he stated, the issue on appeal is so lacking in merit as to not warrant

further discussion in a written opinion. R. 2:11-3(e)(2).

                                       VI.

      We review motions for acquittal based on insufficient evidence pursuant

to Rule 3:18-1, the same standard employed by trial courts. State v. Bunch, 180

N.J. 534, 548-49 (2004); State v. Felsen, 383 N.J. Super. 154, 159 (App. Div.

2006). Rule 3:18-1 provides, in relevant part, that

            [a]t the close of the State's case or after the evidence of
            all parties has been closed, the court shall, on
            defendant's motion or its own initiative, order the entry
            of a judgment of acquittal of one or more offenses
            charged in the indictment or accusation if the evidence
            is insufficient to warrant a conviction.

Thus, a motion for acquittal will not be granted where

            viewing the State's evidence in its entirety, be that
            evidence direct or circumstantial, and giving the State
            the benefit of all its favorable testimony as well as all
            of the favorable inferences which reasonably could be
            drawn therefrom, a reasonable jury could find guilt of
            the charge beyond a reasonable doubt.

            [State v. Reyes, 50 N.J. 454, 458-59 (1967) (citing State
            v. Fiorello, 36 N.J. 80, 90-91 (1961)).]

      Defendant contends that the trial judge should have granted the motion for

acquittal because of an asserted lack of proof of possession beyond a reasonable

doubt.   However, Calleja and Bizub testified that the gun was taken from

                                                                          A-0036-16T4
                                       12
defendant's jacket pocket. The parties stipulated he had no permit to possess it.

When the State rested, the only trial testimony was that of the officers, who said

they removed the gun from defendant's person. This is "[]sufficient to warrant

a conviction." R. 3:18-1. No further discussion of the point is necessary.

R. 2:11-3(e)(2).

                                      VII.

      Defendant also contends that the motion for a new trial should have been

granted in light of defendant's mother's testimony that two jurors mouthed words

she construed to mean that they were aware of defendant's prior criminal history.

The trial judge found the testimony incredible. For the reasons he stated, we

affirm without further discussion. R. 2:11-3(e)(2).

                                      VIII.

      Where a judge properly identifies and balances aggravating and mitigating

factors, a sentence is subject to limited appellate review. State v. Cassady, 198

N.J. 165, 180 (2009) (quoting State v. O'Donnell, 117 N.J. 210, 215 (1989)).

We do not second-guess a trial judge's finding of sufficient facts to support an

aggravating or mitigating factor. O'Donnell, 117 N.J. at 216.

      We do not substitute our judgment for that of a trial court. Cassady, 198

N.J. at 180 (quoting State v. Evers, 175 N.J. 355, 386 (2003)). If the sentencing


                                                                          A-0036-16T4
                                       13
court's findings of facts are grounded in competent, reasonably credible

evidence, and the court has applied the correct legal principles in exercising its

discretion, we will modify the sentence only if the application of the law to the

facts is such a clear error of judgment that it shocks the judicial conscience.

State v. Roth, 95 N.J. 334, 363-65 (1984).

      Citing the principles set forth in State v. Yarbough, 100 N.J. 627 (1985),

defendant contends that the trial court erred in imposing the maximum ten-year

sentence for an unlawful possession crime, and a consecutive high-end sentence

for the certain persons offense. In sentencing defendant consecutively, the judge

also relied upon the Yarbough factors.

      There is no question that the trial court did not err in denying merger. See

State v. Wright, 155 N.J. Super. 549, 553 (App. Div. 1978). Courts have

repeatedly opined that the Legislature did not intend for the crimes to merge

where a defendant is charged with a weapons possession offense and a certain

persons offense. State v. Lopez, 417 N.J. Super. 34, 37 n.2 (App. Div. 2010)

(citing Wright, 155 N.J. Super. at 553-55).

      In this case, it is not so clear the questions of the length of the terms of

imprisonment, and whether they should be imposed consecutively or

concurrently, were fully analyzed. The judge sentenced defendant to ten years


                                                                          A-0036-16T4
                                       14
imprisonment with a five-year term of parole ineligibility on the unlawful

possession offense, relying on aggravating factors three, six, and nine. N.J.S.A.

2C:44-1(a)(3), (6), and (9). That is the maximum term for the offense. Relying

on those same factors, he sentenced defendant towards the top of the range on

the certain persons offense, to eight years with five years of parole ineligib ility.

At the time of the sentence, defendant was thirty-three years old, and had two

prior indictable convictions.

      Clearly, the two offenses with which defendant was charged arose from

the same unlawful episode—defendant's act of being in possession of a firearm.

The two offenses also arose from the same act—possession of the firearm.

      In State v. Miller, 108 N.J. 112, 121 (1987), the Court reiterated the

fundamental principle that in imposing consecutive sentences, judges must be

guided by the general purposes of New Jersey's Criminal Code. That means

"punishment in proportion to the offense and . . . a predictable degree of

uniformity." Ibid. (quoting Yarbough, 100 N.J. at 636-37).

      The Miller Court said that in providing a statement of reasons, the trial

judge must take into account "that the factors invoked by the Legislature to

establish the degree of the crime should not be double counted when calculating

the length of the sentence." Id. at 122. Additionally, the "factors relied on to


                                                                             A-0036-16T4
                                        15
sentence a defendant to the maximum term for each offense should not be used

again to justify imposing those sentences consecutively." Ibid.

      Furthermore,

            [w]here the offenses are closely related, it would
            ordinarily be inappropriate to sentence a defendant to
            the maximum term for each offense, and also require
            that those sentences be served consecutively, especially
            where the second offense did not pose an additional risk
            to the victim. The focus should be on the fairness of
            the overall sentence . . . .

            [Ibid.]

      The judge accorded great weight to the gravity of the crime, aggravating

factor nine. His primary concern was that if the sentences were to be served on

a concurrent basis, defendant's act of possession, and of possession while a

certain person, would effectively become one and the same crime and any

distinction between the two would be meaningless.

      But the Legislature has already taken the gravity of the crime into account,

by making both second-degree offenses and imposing a five-year parole bar on

the certain persons charge. 4 Here, the two crimes result from only one act of



4
   At the sentencing hearing, the prosecutor mentioned that defendant was
subject to a Graves Act sentence pursuant to N.J.S.A. 2C:43-6(c). The issue
was not further addressed.


                                                                          A-0036-16T4
                                      16
possession. Thus to impose consecutive sentences, both at the top or near the

top of the range, would seem to violate the principles enunciated in Miller.

Miller, although certainly not recent authority, expresses black letter principles

of law never rejected by the court, and from which sentencing law has evolved.

The imposition of an aggregate eighteen years with a ten-year parole bar is a

substantial sentence for this defendant. After all, here the authorities discovered

the gun only because he attempted to flee arrest while violating curfew and

drinking in public. 5 As we said in State v. Lopez, 417 N.J. Super. at 37 n.2,

"there is no statutory mandate that the court impose a consecutive sentence for

a certain persons conviction."

      Without comment as to the appropriate term imposed after a remand, we

remand for a new sentence hearing. The statement of reasons should not rely on




5
   A cursory search reveals less draconian sentences for more serious crimes:
see State v. Jones, 232 N.J. 308 (2018) (fifteen years with an eighty-five percent
parole bar for armed robbery with a concurrent term of seven years with a five -
year parole bar for the certain persons offense pursuant to a plea agreement);
State v. Williams, 218 N.J. 576, 582 (2014) (fourteen years with an eighty-five
percent parole bar for armed robbery after a jury trial); Lopez, 417 N.J. Super.
at 37 (three years imprisonment for unlawful possession of a weapon, plus a
consecutive term of five years with a five-year parole bar for the certain persons
offense after a trial).


                                                                           A-0036-16T4
                                       17
the same factors to set sentences at the maximum while also imposing

consecutive sentences for the same reasons. Otherwise, affirmed.

     Affirmed in part; reversed in part.




                                                                   A-0036-16T4
                                     18